

 
 

--------------------------------------------------------------------------------

 

Exhibit 10.2
 
INVESTORS REAL ESTATE TRUST
LONG-TERM INCENTIVE PROGRAM UNDER THE
2008 INCENTIVE AWARD PLAN
OF INVESTORS REAL ESTATE TRUST AND IRET PROPERTIES
(Effective May 1, 2012)


Article I.                      INTRODUCTION


1.1  
Purpose.  The purposes of the Investors Real Estate Trust Long-Term Incentive
Program under the   2008 Incentive Award Plan of Investors Real Estate Trust and
IRET Properties (the “Plan”) are to allow Investors Real Estate Trust (“IRET”)
to attract and retain talented executives, to provide incentives to executives
to achieve certain performance targets, and to link executive compensation to
shareholder results by rewarding competitive and superior performance. In
furtherance of these purposes, the Plan is designed to provide long-term
incentive compensation to executive officers of IRET, the amount of which is
dependent on the degree of attainment of specified performance goals of IRET
over one-year performance periods beginning on or after May 1, 2012.



1.2  
Overview.  Each award under the Plan is initially expressed as a dollar amount
that is calculated in accordance with Section 4.1 below. The dollar amount is
converted into a number of common shares of IRET with equivalent value at the
end of the performance period. The awards are payable 50% in unrestricted (i.e.
fully vested) common shares and 50% in restricted common shares that vest on the
one-year anniversary of the last day of the performance period. Grants under the
Plan are made pursuant to and from the common share reserve established under
the 2008 Incentive Award Plan of Investors Real Estate Trust and IRET
Properties.  Except as otherwise provided in Sections 4.5 and 4.6, participants
must be employed by IRET on the last day of the performance period to receive an
award.

 
 
1.3  
Effective Date.  This Plan is effective as of May 1, 2012 (the “Effective Date”)
and was approved by the Compensation Committee of the Board of Trustees of IRET
(the “Committee”) and by the Board of Trustees of IRET (the “Board”) on June 1,
2012.



Article II.                      DEFINITIONS


2.1   “Annual Total Shareholder Return” means, for any fiscal year, the sum of
(i) the change in the average close price per IRET Common Share for such year as
compared to the average close price per IRET Common Share for the immediately
preceding fiscal year and (ii) the distributions paid on one IRET Common Share
in such fiscal year; divided by the average close price per IRET Common Share
for the immediately preceding fiscal year.


2.2   “Award” means an award of fully vested Common Shares and Common Shares
subject to vesting under the Plan.


2.3   “Cause” means


(a)  
commission by the Participant of a felony or crime of moral turpitude;

(b)  
conduct by the Participant in the performance of the Participant’s duties to
IRET which is illegal, dishonest, fraudulent or disloyal;

(c)  
breach by the Participant of any fiduciary duty the Participant owes to IRET; or

(d)  
gross neglect of duty which is not cured by the Participant to the reasonable
satisfaction of IRET within thirty (30) days of the Participant’s receipt of
written notice from IRET advising the Participant of such gross neglect.



2.4   “Change in Control” means an event or occurrence as defined in the 2008
Incentive Award Plan of Investors Real Estate Trust and IRET Properties.


Notwithstanding the foregoing, if any benefit is determined to be subject to
Section 409A, then no Change in Control shall be deemed to have occurred unless
the event also constitutes a “change in ownership or effective control of the
corporation or in the ownership of a substantial portion of the assets of the
corporation” within the meaning of Section 409A(a)(2)(v) of the Internal Revenue
Code.


2.5 “Common Shares” means common shares of beneficial interest of IRET.


2.6   “Disability” means any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, as a result of
which the Participant is receiving income replacement benefits for a period of
not less than three (3) months under an accident and health plan covering
employees of IRET. The determination of whether the Participant’s physical or
mental impairment satisfies the conditions set forth in this Section shall be

 
1

--------------------------------------------------------------------------------

 

made under a disability insurance program covering employees of IRET; provided,
however, that if the Participant is determined to be totally disabled by the
Social Security Administration, his or her physical or mental impairment shall
be deemed to satisfy the conditions of this Section.


2.7   “Participant” means a person who participates in the Plan pursuant to
Section 3.1.


2.8   “Performance Period” means the period from and including May 1 through the
earlier of April 30 of the following year or the date of a Change in Control.


2.9   “Three-Year Average Annual Total Shareholder Return” means the average of
the Annual Total Shareholder Return in each of the three consecutive fiscal
years ending with and including the Performance Period (i.e., for a Performance
Period beginning May 1, 2011 and ending April 30, 2012, the three consecutive
fiscal years ending with and including the Performance Period are fiscal years
2010, 2011 and 2012, beginning May 1, 2009 and ending April 30, 2012, as in the
example included in Appendix B hereto; for a Performance Period beginning May 1,
2012 and ending April 30, 2013, the three consecutive fiscal years ending with
and including the Performance Period are fiscal years 2011, 2012 and 2013,
beginning May 1, 2010 and ending April 30, 2013).


Article III.                      ELIGIBLITY AND ADMINISTRATION


3.1   Eligibility.  Prior to the beginning of each Performance Period, the
Committee shall designate the IRET employees who will be the Participants in the
Plan as of the first day of such Performance Period. As of the Effective Date of
this Plan, the Participants for fiscal year 2013 are the following: Timothy P.
Mihalick, Thomas A. Wentz, Jr., Diane K. Bryantt, Michael A. Bosh, Charles A.
Greenberg, Ted E. Holmes, Karin M. Wentz and Andrew Martin.  The Committee may
designate additional employees as Participants during the Performance Period. If
the Committee adds Participants after the first day of the Performance Period,
the Participant’s Award opportunity will be as established by the Committee by
written notice to the Participant. Unless otherwise specified by the Committee,
the Award for any Participant who is not a Participant on the first day of the
Performance Period shall be prorated in the proportion that the number of days
the Participant is employed by IRET during the Performance Period bears to the
number of days in the Performance Period. Once a person becomes a Participant in
the Plan, the Participant shall remain a Participant until any Award payable
hereunder has been paid and is vested or forfeited.


3.2   Administration.  The Plan shall be administered by the Committee, which
shall have discretionary authority to interpret and make all determinations
relating to the Plan. Any interpretation or determination by the Committee shall
be binding on all parties.


Article IV.                      AWARDS


4.1   Award Opportunity.  Each Participant’s total Award opportunity under the
Plan, stated as a percentage of the targeted award (which target is 40% of the
sum of (a) the Participant’s base salary on the first day of the performance
period, (b) the Participant’s Short-Term Incentive Plan target, whether or not
awarded, and (c) the Participant’s target under the Plan), for the achievement
of threshold, target and high performance requirements, is set forth in the
table below:





 
Threshold
Target
High
Total Shareholder Return
6.0%
8.0%
10.0%
Payout
75%
100%
200%



Appendix A hereto sets forth two examples illustrating the calculation of a
potential award under the Plan.


4.2   Performance Goal.  The initial performance goal under the Plan is
Three-Year Average Annual Total Shareholder Return. The Three-Year Average
Annual Total Shareholder Return performance levels shall be as
follows:  Threshold: 6%; Target: 8%; High 10%. If the Three-Year Average Annual
Total Shareholder Return falls between 6% and 8% or between 8% and 10%, it shall
be rounded to the closest percentage in increments of 0.5% (e.g. 8.2% shall be
rounded to 8.0% and 8.3% shall be rounded to 8.5%) and the Award shall be
determined by linear interpolation. If the degree of achievement of the
performance goal falls below threshold, an Award shall not be paid.  Appendix B
hereto sets forth an example illustrating the calculation of the Three-Year
Average Annual Total Shareholder Return performance goal.


While the initial performance goal and established performance levels shall
apply as of the Effective Date, such performance goal and performance levels
shall be re-evaluated by the Committee (taking into account input from the Board
and the Chief Executive Officer) on an annual basis as to their appropriateness
for use with respect to the fiscal year 2014 Performance Period and subsequent
Performance Periods under the Plan, based on potential future changes in IRET’s
business goals and strategy. Any modification to the performance goal and
performance levels shall be approved by the Committee and the Board not later
than the end of the first ninety (90) days of the Performance Period in which
the modification is to take effect.

 
2

--------------------------------------------------------------------------------

 

4.3   Eligibility for, Timing and Payment of Award.  Except as provided in
Sections 4.5 and 4.6, the Participant must be employed by IRET on the last day
of the Performance Period to receive an Award, and the Award shall be issued as
follows: (a) as of the end of the Performance Period, the dollar amount earned
pursuant to Sections 4.1 and 4.2 shall be determined for each Participant; (b)
the dollar amount for each Participant determined in subsection (a) shall be
converted into a number of Common Shares by dividing the dollar amount by the
closing price per share of Common Shares on the last day of the Performance
Period (or if such day is not a trading day, the first trading day preceding
such last day) on the exchange on which Common Shares are traded; and (c ) by no
later than the fifteenth day of the third month following the end of the
Performance Period, fifty percent (50%) of the number of Common Shares for each
participant determined in subsection (b) shall be issued in unrestricted (i.e.
fully vested) Common Shares, and fifty percent (50%) of the number of Common
Shares for each Participant determined in subsection (b) shall be issued in
Common Shares subject to vesting as described in Section 4.4.  All such Common
Shares shall be awarded under and in accordance with the 2008 Incentive Award
Plan of Investors Real Estate Trust and IRET Properties, a North Dakota Limited
Partnership.


4.4   Common Shares Subject to Vesting.  The Common Shares that are subject to
vesting as described in Section 4.3(c ) (i.e., fifty (50%) percent of the
aggregate number of Common Shares in Section 4.3) shall vest only (a) if the
Participant remains employed by the Trust until the first anniversary of the
last day of the Performance Period, or (b) if during the period from the last
day of the Performance Period through the first anniversary  of the last day of
the Performance Period, the Participant’s employment is terminated by IRET
without Cause, or the Participant dies or becomes subject to a Disability while
employed by IRET, to the extent provided by Section 4.5 or 4.6.


4.5   Qualifying Termination during the Performance Period.  If during the
Performance Period, the Participant’s employment is terminated by IRET without
Cause, or the Participant dies or becomes subject to a Disability while employed
by IRET, the Participant shall receive an Award calculated based on actual
levels of achievement of the prorated performance goal as of the date of such
event. The Award shall be prorated in the proportion that the number of days
elapsed from the beginning of the Performance Period through the date the
Participant ceases to be an employee of IRET bears to the total number of days
in the Performance Period. In such event, the number of Common Shares shall be
calculated based on the closing price per Common Share on the trading date
coinciding with (or if that is not a trading day, the next following trading
day) such event, in lieu of the price described in Section 4.3(b), all of the
Participant’s Common Shares shall be fully vested, and the Common Shares shall
be issued to the Participant within thirty (30) days after such event; provided,
however, if a Participant is a “specified employee” within the meaning of
Section 409A of the Internal Revenue Code, the issuance shall occur six (6)
months after the Participant’s termination of employment (or if earlier and if
permitted under Section 409A, the date specified in Section 4.3(c)), except if
the Participant dies, in which case the issuance shall occur within thirty (30)
days after the Participant’s death.


4.6   Change in Control during the Performance Period.  If a Change in Control
occurs while the Participant is employed by IRET during the Performance Period,
the Participant shall receive an Award calculated and determined in all respects
in a similar manner as described in Section 4.5, substituting for this purpose
the date of the Change in Control for the date of termination of employment;
provided, however, that the Award shall not be prorated as provided in Section
4.5 based on the period of employment during the Performance Period through the
date of the Change in Control. In such event, the Common Shares issued to the
Participant with respect to such Performance Period shall be fully vested and
the number of Common Shares shall be calculated based on the closing price per
Common Share on the exchange on which Common Shares are traded on the trading
day coinciding with (or if that is not a trading day, the immediately preceding
trading day) the date of the Change in Control, or if Common Shares are no
longer traded on an exchange as of such date, based on the value determined by
the Committee in its reasonable discretion based on the actual or implied price
paid in the Change in Control transaction. The Award shall be issued on the date
of the Change in Control.


4.7   Forfeiture.  Except as otherwise provided in this Article, any Award that
is not vested as of the earlier of termination of employment or the first
anniversary of the last day of the Performance Period shall be forfeited.


Article V.                      MISCELLANEOUS


5.1   Distributions on Unvested Shares.  The Participant will have the right to
vote unvested Common Shares and to receive distributions declared with respect
to unvested Common Shares; provided, however that any cash distributions paid in
respect of unvested Common Shares will be withheld by the Company and will be
delivered to the Participant (without interest and net of any required tax
withholding) only if and when the unvested Common Shares giving rise to such
distributions become vested and non-forfeitable.


5.2   Tax Withholding on Award.  In order to satisfy applicable tax withholding,
the Award shall be reduced by that whole number of vested Common Shares which
have a value equal to the minimum amount of the required tax obligations imposed
on IRET, and to the extent any remainder of the required tax withholding remains
unsatisfied because no fraction of a Common Share is reduced, IRET shall deduct
the remainder from other cash payable to the Participant or if no cash is
payable to the Participant, IRET may require the Participant to remit the
remainder.


5.3   Restrictions on Transfer.  Except for the transfer by bequest or
inheritance, the Participant shall not have the right to make or

 
3

--------------------------------------------------------------------------------

 

permit to exist any transfer or hypothecation, whether outright or as security,
with or without consideration, voluntary or involuntary, of all or any part of
any right, title or interest in or to an Award until such date as, and only to
the extent that, vested shares have been issued. Any such disposition not made
in accordance with this Plan shall be deemed null and void. Any permitted
transferee under this Section shall be bound by the terms of this Plan.


5.4 Change in Capitalization.  The number and kind of shares issuable under this
Plan shall be subject to adjustment pursuant to the provisions of IRET’s 2008
Incentive Award Plan.


5.5   Successors.  This Plan shall be binding upon and inure to the benefit of
the heirs, legal representatives, successors, and permitted assigns of the
parties.


5.6   Notice.  Except as otherwise specified herein, all notices and other
communications under this Plan shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


5.7   Severability.  In the event that any one or more of the provisions or
portion thereof contained in this Plan shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Plan, and this Plan shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


5.8   No Right to Continued Retention.  Neither the establishment of the Plan
nor any Award hereunder shall be construed as giving any Participant the right
to continued service with IRET.


5.9   Interpretation and IRC Section 409A.  Section headings used herein are for
convenience of reference only and shall not be considered in construing this
Plan. Sections 1.1 and 1.2 are intended to introduce and summarize the Plan only
and shall not apply for purposes of determining a Participant’s rights under the
Plan. If a benefit is determined to be subject to Section 409A, a termination of
employment under the Plan shall be considered to have occurred for purposes of
Sections 4.4 and 4.5 only if the Participant has a termination of employment
that constitutes a “separation from service” within the meaning of Section 409A
of the Internal Revenue Code.  Awards under the Plan subject to Section 409A are
payable on a specified date or upon a Change in Control in compliance with
Section 409A. The Plan is intended to be exempt from or otherwise in compliance
with Section 409A and shall be interpreted in a manner consistent with that
intent.  Any provision of the Plan to the contrary herein is without effect.


5.10   Amendment and Termination of the Plan.  The Committee reserves the right
to amend or terminate the Plan at any time, provided that no amendment shall
deprive a Participant of any Award that is earned up to the date of the
amendment or termination or result in the acceleration of any Award payable
under the Plan if such acceleration would result in any Participant incurring an
additional tax under Section 409A of the Internal Revenue Code.


5.11   Governing Law.   The laws of the State of North Dakota shall govern the
Plan, to the extent not preempted by federal law, without reference to the
principles of conflict of laws; provided, however, no Common Shares shall be
issued except, in the reasonable judgment of the Committee, in compliance with
applicable securities laws, including exemptions thereunder.


5.12  162(m) Compliance. Notwithstanding anything in the Plan to the contrary,
in the case of a Participant who is a 162(m) Employee, the Provisions Applicable
to Section 162(m) Participants in Section 3.2 of the 2008 Incentive Award Plan
of Investors Real Estate Trust and IRET Properties shall apply.

 
4

--------------------------------------------------------------------------------

 
 
Appendix A
Investors Real Estate Trust Long-Term Incentive Plan




The following examples illustrate the calculation of a potential LTIP award
pursuant to Section 4.1 of the Plan:


CEO Example:


CEO base salary as of first day of performance period:
  $ 387,600  
CEO’s STIP Target (100% of base salary):
  $ 387,600  
Total:
  $ 775,200  



The CEO’s LTIP award opportunity is 40% of the sum of (a) the CEO’s base salary
($387,600) plus (b) the CEO’s STIP Target award, whether or not awarded
($387,600), plus (c) the CEO’s LTIP Target award ($516,800, or $775,200 divided
by 0.60=$1,292,000, multiplied by 0.40=an LTIP target of $516,800).  If
Three-Year Average Annual Total Shareholder Return at the end of the performance
period is at Threshold, the CEO will receive an LTIP award of 75% of the LTIP
target award opportunity, or $387,600 ($516,800 multiplied by 0.75).  If
Three-Year Average Annual Total Shareholder Return at the end of the performance
period is at Target, the CEO will receive an LTIP award of 100% of the LTIP
target award opportunity, or $516,800.  If Three-Year Average Annual Total
Shareholder Return at the end of the performance period is at High, the CEO will
receive an LTIP award of 200% of the LTIP target, or $1,033,600.
CFO Example:


CFO base salary as of the first day of performance period:
  $ 249,095  
CFO’s STIP Target (70% of base salary):
  $ 174,366  
Total:
  $ 423,461  



The CFO’s LTIP award opportunity is 40% of the sum of (a) the CFO’s base salary
($249,095) plus the CFO’s STIP Target award, whether or not awarded ($174,366),
plus the CFO’s LTIP Target award ($282,307, or $423,461 divided by
0.60=$705,768, multiplied by 0.40=an LTIP target of $282,307. If Three-Year
Average Annual Total Shareholder Return at the end of the performance period is
at Threshold, the CFO will receive an LTIP award of 75% of the LTIP target award
opportunity, or $211,730 ($282,307 multiplied by 0.75). If Three-Year Average
Annual Total Shareholder Return at the end of the performance period is at
Target, the CFO will receive an LTIP award of 100% of the LTIP target award
opportunity, or $282,307. If the Three-Year Average Annual Total Shareholder
Return at the end of the performance period is at High, the CFO will receive an
LTIP award of 200% of the LTIP target, or $564,615.

 
5

--------------------------------------------------------------------------------

 



Appendix B
Investors Real Estate Trust Long-Term Incentive Plan


The following example illustrates the calculation of Three-Year Average Annual
Total Shareholder Return pursuant to Section 4.2 of the Plan, for fiscal year
2012, assuming for purposes of the example a Performance Period from May 1, 2011
through April 30, 2012:


Three Year Average of Annual Total Shareholder Return
                                           
2008
   
2009
   
2010
   
2011
   
2012
   
2013
 
Avg. Stock
    10.15       9.86       8.87       8.84       7.79        
$ Change
          $ (0.29 )   $ (0.99 )   $ (0.03 )   $ (1.05 )   $    
Dividends per share
            0.681       0.686       0.6445       0.5615          
Sum
            0.3910       -0.3040       0.6145       -0.4885                    
                                                                               
         
Annual Total Shareholder Return
                    -3.08 %     6.93 %     -5.53 %        
Three Year Average of Annual TSR
                                    -0.56 %        






 
6

--------------------------------------------------------------------------------

 

